United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
U.S. POSTAL SERVICE, MAIL PROCESSING
& DISTRIBUTION CENTER,
Capital Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1637
Issued: February 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 30, 2019 appellant, through counsel, filed a timely appeal from a May 24, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May 24, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability, commencing July 18, 2018, causally related to the accepted January 21, 2016
employment injury.
FACTUAL HISTORY
On April 14, 2016 appellant, then a 45-year-old laborer custodian, filed an occupational
disease claim (Form CA-2) alleging that she sustained plantar fasciitis due to consistent walking
on concrete floors while in the performance of duty. She noted that she first became aware of her
condition on January 21, 2016 and related it to her federal employment on March 3, 2016. OWCP
accepted the claim for plantar fascial fibromatosis of the left foot. Appellant did not initially stop
work.
On June 23, 2016 appellant accepted a limited-duty assignment for eight hours per day.
OWCP paid appellant intermittent wage-loss compensation on the supplemental rolls commencing
July 12, 2016.
In a letter dated June 26, 2018, C.D., a human resource management specialist, indicated
that appellant was offered an offer of modified assignment as a retail analyst on April 14, 2018
that required eight hours of sitting at a computer and watching cameras. She noted that the
employing establishment released her from the assignment on June 8, 2018 as she was not
performing the work. C.D. indicated that she spoke to appellant and instructed her to return to her
original modified assignment; however, appellant responded that she did not like the supervisor
and that management needed to find her another job that allowed her to sit for eight hours per day.
She noted that appellant complained about her ankle/foot, even though appellant was on a detail
that allowed her to sit for eight hours per day.
In a letter dated July 17, 2018, Dr. Steven S. Blanken, a Board-certified podiatrist, noted
that appellant was experiencing severe pain due to a posterior tibial tendinitis injury to her left
foot. He indicated that the pain had worsened and she would need to use a controlled ankle
movement (CAM) boot for four to eight weeks.
In a July 17, 2018 report, Dr. Blanken noted that appellant was performing manual
activities at work, such as pushing and pulling carts, and she developed pain around the posterior
tibialis tendon resulting in knee pain due to compensation. He diagnosed posterior tibial tendinitis,
left leg, as an established problem, improved, and plantar fascial fibromatosis, established
problem, improved. Dr. Blanken advised that appellant’s job duties were probably not good for
her, as her foot condition has worsened. He also related that appellant needed a sit down job as
she would not be able to tolerate this type of activity much longer. Dr. Blanken opined that she
had reaggravated the posterior tibial tendon and she would need to use non-weight-bearing
crutches and a CAM boot for at least four weeks. He recommended against prolonged standing,
walking, climbing, stairclimbing, pushing, or pulling.

2

In a July 17, 2018 duty status report (Form CA-17), Dr. Blanken indicated that appellant
had severe posterior tibial tendinitis.4 He indicated that appellant was able to work an eight-hour
workday; however, she was unable to stand, climb, kneel, bend, stoop, twist, pull, or push.
In statements dated July 10, 17, and 18, 2018, appellant indicated that she was currently
walking four hours a day on a concrete floor to perform her work duties.
On July 18, 2018 appellant filed a notice of recurrence (Form CA-2a) claiming a recurrence
of disability beginning July 18, 2018. Appellant noted that she had posterior tibial tendinitis, flare
ups of her ankle, and pain in her foot. She indicated that she was sent home on July 18, 2018.
By development letter dated July 26, 2018, OWCP noted receipt of appellant’s claim for a
recurrence of disability due to a material change/worsening of the accepted work-related condition.
It also noted that appellant returned to work on June 18, 2018, in a limited-duty capacity and
continued working until July 17, 2018, when she stopped work. OWCP explained that it was
unclear as to whether appellant’s work stoppage was due to a recurrence of an accepted condition.
It also explained that, if her disability was due to a new work-related injury or illness, a new claim
would need to be filed/created, even if the new incident or exposure involved the same part of the
body as previously affected. It also included a list of questions. Appellant was afforded 30 days
to submit the necessary evidence.
In a July 27, 2018 statement, appellant noted that her detail was withdrawn due to her
performance. In a subsequent statement of even date, appellant indicated that her detail was
withdrawn due to her medical condition. In a July 30, 2018 statement, she indicated that her
accepted January 21, 2016 injury had not resolved and she also indicated that she had posterior
tibial tendinitis.
In an August 1, 2018 statement, appellant indicated that she did not feel that she was
qualified for the sedentary position and she was terminated due to work quality. She explained
that she was given a CAM boot on July 17, 2018 and, when she returned to the work, she was sent
home, as she was not allowed to wear a medical device on the floor. Appellant alleged that she
was not given a reasonable accommodation.
In an August 2, 2018 report, Dr. Blanken noted that appellant picked up a new ankle brace
and had an ongoing condition of posterior tibialis tendinitis along with plantar fasciitis in fasciosis
of the left lower extremity incurred from her injury. Dr. Blanken opined that it was possible that
two different problems could arise from the same injury. He noted that the injury to the Achilles
tendon was “for the most part resolved;” however, appellant was not allowed to wear her CAM
boot at work, thus, potentially causing further damage. Dr. Blanken diagnosed posterior tibial
tendinitis, left leg, and plantar fascial fibromatosis. He noted that the problem was established,
stable, or improved.
In a separate report also dated August 2, 2018, Dr. Blanken explained that the posterior
tibial tendinitis and tendinosis issues could be related to a single injury, and that he did not have
time to “keep on re-documenting the same thing over and over again.” Dr. Blanken recommended
an ankle brace and advised that appellant may not be able to drive with the device.
4

The report contained an additional illegible diagnosis.

3

By letter dated September 13, 2018, OWCP referred appellant for a second opinion
examination with Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon, to determine the
status of appellant’s work-related condition and her ability to work.
In a September 25, 2018 report, Dr. Blanken noted that appellant stopped work on
July 17, 2018. Dr. Blanken related that he informed appellant that while plantar fasciitis and
fasciosis were separate conditions, “the plantar fascia, the posterior tibial tendon and even the
Achilles tendon can all be injured at the same time of an injury that causes sudden impact. They
do not seem to understand that this can happen and are challenging the diagnosis.” Dr. Blanken
also indicated that appellant had a disease of her posterior tibialis tendon with continued pain,
which corresponded to posterior tibialis dysfunction in tendinitis along with tendinosis. He
diagnosed posterior tibial tendinitis, and plantar fascial fibromatosis.
Dr. Blanken also completed a Form CA-17 on September 25, 2018 limiting appellant to no
more than four hours of standing and walking, kneeling, bending, stooping, and driving a vehicle,
in an eight-hour day. Dr. Blanken provided a separate disability certificate, advising that appellant
could return to work on September 26, 2018, with the restrictions noted in the duty status report.
In an October 4, 2018 report, Dr. Hanley noted appellant’s history of injury and treatment.
He examined appellant and found that appellant had full range of motion of the ankle, full subtalar
range of motion, and pain on eversion. Dr. Hanley explained that appellant had pain over the
posterior tibial tendon, with an area of swelling along the course of the tendon. He also noted that
there were no obvious clinical signs of active inflammatory condition in the plantar fascia on either
side. Dr. Hanley diagnosed posterior tibial tendinitis without evidence of rupture and noted that
the medical records supported that it had resolved, and there were no findings at present to suggest
a clinically significant plantar fasciitis. He indicated that appellant was presently suffering from
an acute posterior tibial tendinitis on the left. Dr. Hanley explained that the cause was not related
to her work exposure over the last several months, because her exposure was minimal, as she was
on restricted duty. He opined that her condition was “more of a reaction to her preexisting pes
planus which puts additional stress on the medial side of the foot.” Dr. Hanley also noted that
appellant was capable of performing her modified job offer from December 21, 2017. However,
he indicated that she would have a hard time recovering if she were to be on her feet the entire
eight-hour day. Dr. Hanley explained that plantar fasciitis did not lead to posterior tibial tendinitis.
He noted that the record revealed that appellant was released from care in mid-2017. Dr. Hanley
advised that she should seek additional medical care. He completed a work capacity evaluation
and indicated that appellant was capable of working an eight-hour day, with a four-hour limitation
on walking.
On October 12, 2018 appellant accepted a job offer for a modified assignment which
required no more than four hours of walking, standing, bending, and stooping. She returned to
full-time modified duty on October 14, 2018.
By decision dated October 15, 2018, OWCP denied appellant’s recurrence claim. It found
that appellant was not taken off work due to her plantar fibromatosis, but due to her posterior tibial
tendinitis, which was a separate condition. OWCP found that appellant was not disabled from
work due to a material change/worsening of the accepted work-related condition.
On October 24, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings & Review. The hearing was held on
4

March 12, 2019. During the hearing, it was noted that the posterior tibial tendinitis was the subject
of a separate claim, OWCP File No. xxxxxx935. Counsel requested that the claims be
administratively combined.
By decision dated May 24, 2019, OWCP’s hearing representative affirmed the October 15,
2018 decision, finding that the evidence of record was insufficient to establish that appellant
sustained a recurrence of disability on July 18, 2018, due to the accepted plantar fasciitis condition.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed the established physical
limitations.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.7 This burden
includes the necessity of furnishing evidence from a qualified physician who concludes, on the
basis of a complete and accurate factual and medical history, that for each period of disability
claimed, the disabling condition is causally related to the employment injury, and supports that
conclusion with medical reasoning. Where no such rationale is present, the medical evidence is
of diminished probative value.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability commencing July 18, 2018 causally related to the accepted January 21, 2016
employment injury.

5

20 C.F.R. § 10.5(x); S.W., Docket No. 18-1489 (issued June 25, 2019).

6

Id.

7

H.T., Docket No. 17-0209 (issued February 8, 2019); Ronald A. Eldridge, 53 ECAB 218 (2001).

8

E.M., Docket No. 19-0251 (issued May 16, 2019); Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

5

The Board initially notes that appellant’s modified light-duty position has not been
withdrawn. Rather, appellant’s detail was terminated for cause due to her failure to perform the
duties of the position.9 Following the termination of her detail, appellant did not initially return to
her modified light-duty position because of a dispute with her supervisor. The remaining issue is,
therefore, whether the medical evidence of record demonstrates a worsening of appellant’s
accepted left foot plantar fascial fibromatosis such that she could not perform her modified limitedduty position.10
Dr. Blanken provided three reports dated July 17, 2018. He noted that appellant was
experiencing severe pain due to a posterior tibial tendinitis injury; however, this was not an
accepted condition in this claim. Dr. Blanken did not provide an explanation, supported by
objective medical evidence that appellant’s accepted condition had suddenly worsened to the
extent that she could no longer perform the duties of her modified-duty position.11 Additionally,
he stated that appellant was doing manual activities at work such as pushing and pulling carts;
however, the Board notes that the record reflects that appellant was engaged in sedentary activities.
The Board has explained that medical conclusions based on inaccurate or incomplete histories are
of little probative value.12 Therefore, Dr. Blanken’s opinion is of diminished probative value.
In reports dated August 2 and September 25, 2018, Dr. Blanken diagnosed an ongoing
condition of posterior tibialis tendinitis along with plantar fasciitis in fasciosis of the left lower
extremity. These reports are speculative. The Board has long held that medical opinions that are
speculative or equivocal in character have little probative value.13 Furthermore, even if appellant
did sustain both conditions, Dr. Blanken still did not explain how objective findings of appellant’s
accepted condition would preclude her performance of her modified employment duties.14
Second opinion physician Dr. Hanley, in his October 4, 2018 report, concluded that
appellant did not require medical treatment for her January 21, 2016 employment injury, and she
had no physical limitations, restrictions, or disability related to the accepted injury. He also
explained that plantar fasciitis did not lead to posterior tibial tendinitis. As Dr. Hanley reviewed
the medical record and supported his conclusion with medical rationale, the Board finds that his
report represents the weight of the medical evidence regarding appellant’s claim for total
disability.15

9

Supra note 5.

10

K.P., Docket No. 19-1811 (issued May 12, 2020).

11

R.L., Docket No. 19-0444 (issued July 29, 2019); J.L., Docket No. 15-1951 (issued May 16, 2016).

12

See M.L., Docket No. 06-0835 (issued October 27, 2006).

13

The Board has held that speculative and equivocal medical opinions regarding causal relationship have no
probative value. R.C., Docket No. 18-1695 (issued March 12, 2019); see Ricky S. Storms, 52 ECAB 349 (2001) (while
the opinion of a physician supporting causal relationship need not be one of absolute medical certainty, the opinion
must not be speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of medical
certainty).
14

S.K., Docket No. 19-0272 (issued July 21, 2020).

15

See C.S., Docket No. 18-0712 (issued January 24, 2019).

6

As none of the medical evidence of record contains a rationalized medical explanation
establishing a recurrence of disability, commencing July 18, 2018, causally related to the accepted
January 21, 2016 employment injury, the Board finds that appellant has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
disability, commencing July 18, 2018, causally related to the accepted January 21, 2016
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

